Citation Nr: 0619131	
Decision Date: 06/29/06    Archive Date: 07/07/06

DOCKET NO.  05-09 491	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to a compensable rating for status post fracture, 
right humerus, with residual deformity.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

K. Curameng, Associate Counsel


INTRODUCTION

The appellant in this case is a veteran who had active duty 
service from March 2003 to August 2004 with additional prior 
active service of 3 months and 29 days.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in January 2005.  
A statement of the case was issued in February 2005, and a 
substantive appeal was received in March 2005.  


FINDING OF FACT

The veteran's service-connected status post fracture, 
humerus, is shown by x-ray to have resulted in some 
foreshortening and residual deformity which more nearly 
approximates malunion with moderate deformity.


CONCLUSION OF LAW

The criteria for entitlement to a 20 percent rating (but no 
higher) for service-connected status post fracture, right 
humerus, with residual deformity, have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.71a, 
Diagnostic Code 5202 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  This legislation 
provides, among other things, for notice and assistance to 
claimants under certain circumstances.  VA has issued final 
rules to amend adjudication regulations to implement the 
provisions of VCAA.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2005).  The intended effect of the regulations 
is to establish clear guidelines consistent with the intent 
of Congress regarding the timing and the scope of assistance 
VA will provide to a claimant who files a substantially 
complete application for VA benefits, or who attempts to 
reopen a previously denied claim.  

After reviewing the claims folder, the Board finds that the 
claimant has been adequately notified of the applicable laws 
and regulations which set forth the necessary criteria for 
the benefits currently sought.  An August 2004 VCAA letter 
effectively notified the veteran of the evidence needed to 
substantiate his claim as well as the duties of VA and the 
appellant in furnishing evidence.  The Board also notes that 
the August 2004 VCAA letter implicitly notified the appellant 
of the need to submit any pertinent evidence in the 
appellant's possession.  Further the August 2004 letter was 
sent to the appellant prior to the October 2004 rating 
decision.  The VCAA notice was therefore timely.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Therefore, 
the requirements of 38 C.F.R. § 3.159(b)(1) have been met.  
The Board finds that all notices required by VCAA and 
implementing regulations were furnished to the appellant and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters.   

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  

In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate the claim for service connection, but there has 
been no notice of the types of evidence necessary to 
establish a disability rating for his status post fracture, 
right humerus, with residual deformity or the effective date 
of the disability on appeal.  Despite the inadequate notice 
provided to the appellant on these latter two elements, the 
Board finds no prejudice to the appellant in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
appellant has been prejudiced thereby).  Since the Board 
concludes below that a 20 percent rating is warranted, but 
that the preponderance of the evidence is against an even 
higher rating, the question as to an appropriate rating is 
rendered moot.  With regard to the effective date assigned by 
the RO, it does not appear that any earlier effective date is 
possible since the RO assigned the day after discharge from 
service.  The Board further notes that the appellant's status 
as a veteran has never been contested.  VA has always 
adjudicated his claims based on his status as a veteran as 
defined by 38 C.F.R. § 3.1.

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record as it stands includes 
sufficient competent evidence.  All available pertinent 
records, in service, have been obtained.  The veteran has 
been afforded a VA examination in September 2004.  The Board 
finds that the record as it stands includes adequate 
competent evidence to allow the Board to decide the case and 
no further action is necessary.  See generally 38 C.F.R. 
§ 3.159(c)(4).  No additional pertinent evidence has been 
identified by the claimant as relevant to the issue on 
appeal.  Under these circumstances, no further action is 
necessary to assist the claimant with this claim.

Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating. 38 C.F.R. § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.

The Court held in Francisco v. Brown, 7 Vet. App. 55, 58 
(1994), that compensation for service-connected injury is 
limited to those claims which show present disability and 
held: "Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance."  At the time of an initial award, separate 
ratings can be assigned for separate periods of time based on 
the facts found, a practice known as "staged" ratings.  
Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).

In rating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. § 
4.40.  Inquiry must also be made as to weakened movement, 
excess fatigability, incoordination, and reduction of normal 
excursion of movements, including pain on movement.  38 
C.F.R. § 4.45.  Functional impairment shall also be evaluated 
on the basis of lack of usefulness, and the effects of the 
disability upon the person's ordinary activity.  38 C.F.R. § 
4.10.

The veteran's service-connected right humerus disability is 
currently rated under Diagnostic Code 5202, impairment of the 
humerus.  Diagnostic Code 5202 provides a 20 percent 
evaluation either for malunion of the humerus with moderate 
deformity, or recurrent dislocation of the humerus at the 
scapulohumeral joint with infrequent episodes, and guarding 
of movement only at shoulder level.  A 30 percent rating is 
warranted for either malunion of the humerus with marked 
deformity, or recurrent dislocation of the humerus at the 
scapulohumeral joint with frequent episodes and guarding of 
all arm movements.  A 50 percent rating is warranted for 
fibrous union of the humerus.  A 60 percent rating is 
warranted for nonunion of the humerus.  An 80 percent rating 
is warranted for loss of head of the humerus.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5201, a 20 percent 
rating is warranted for limitation of motion of the arm to 
shoulder level, or when there is limitation of motion of the 
arm to midway between side and shoulder level. A 30 percent 
rating is assigned where there is limitation of motion of the 
arm to midway between side and shoulder level, or where there 
is limitation of motion of the arm to 25 degrees from the 
side.  A maximum 40 percent rating is assigned where there is 
limitation of motion of the arm to 25 degrees from the side.  

Diagnostic Code 5200 also provides higher ratings of 30, 40 
and 50 percent for ankylosis of the scapulohumeral 
articulation.  Full range of motion of the shoulder is 
measured from 0 degrees to 180 degrees for forward elevation, 
0 to 180 degrees for shoulder abduction, and 0 to 90 degrees 
for external and internal rotation. 38 C.F.R. § 4.71a, Plate 
I.

The veteran's statements describing his symptoms are 
considered to be competent evidence.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  However, these statements must be 
viewed in conjunction with the objective medical evidence (as 
required by the rating criteria).

The Board notes here that the September 2004 VA examiner 
noted that the veteran is right hand dominant.  Moreover, 
September 2004 x-rays of the right humerus have revealed an 
old healed fracture of the midshaft of the humerus, which has 
healed with some foreshortening and residual deformity.  
Axial alignment appeared satisfactory, and shoulder and elbow 
joints appeared normal.  However, the Board's interpretation 
of deformity is that it is a condition resulting from a 
failure of the bones to properly heal.  In effect, it is a 
result of malunion.  See Dorland's Illustrated Medical 
Dictionary, 27th edition, page 976 (1985).  

It appears from the examination report that the residual 
deformity involves some foreshortening, but no other 
significant findings were noted by the examiner.  It 
therefore might be argued that the deformity does not rise to 
the level of moderate.  However, resolving all doubt in the 
veteran's favor, the Board finds that the deformity more 
nearly approximates moderate deformity and that a 20 percent 
rating is therefore warranted under Code 5202.  Further, the 
Board finds that a 20 percent rating is for application 
during the entire period contemplated by this appeal; that 
is, from August 2, 2004.  Fenderson. 

However, the overall clinical and x-ray findings do not show 
any marked deformity.  This appears to be supported by the 
examiners finding that the axial alignment appeared 
satisfactory.  In other words, the preponderance of the 
evidence is against a finding that a rating in excess of 20 
percent is warranted under Code 5202. 

Further, the preponderance of the evidence is against a 
finding that right shoulder motion is limited to a degree to 
warrant a rating in excess of 20 percent or that there is 
ankylosis.  Specifically, the VA examiner in September 2004 
noted that the veteran's shoulders, elbow and wrist all 
showed full range of motion without redness.  Further with 
repetitive movements of his right shoulder, elbow and wrist, 
there was no loss of any functional impairment or change in 
the range of motion with repetitive movements.  

Since the veteran's principal complaint is that of right arm 
pain, the Board has given consideration to the application of 
38 C.F.R. §§ 4.40 and 4.45.  See Deluca v. Brown, 8 Vet. App. 
202 (1995).  However, there is no evidence of functional loss 
due to pain which would allow the assignment of a higher 
rating under Diagnostic Code 5201.  As noted above, the 
veteran has full range of motion.  Any pain affecting 
function of the right humerus is not shown to a degree beyond 
that contemplated by the current schedular evaluation 
assigned to this disability, as reflected by the medical 
findings of record which fall short of the criteria for the 
next higher schedular evaluation.  For example, as just 
noted, the VA examiner found that with repetitive movements 
of the right shoulder, there was no objective loss of any 
functional impairment or change in the range of motion.  
Also, the veteran denied decreased range of motion with 
flareups.

It is noted that the veteran's main contention is that even 
though, he has full range of motion, he still feels the pain 
in his right arm everyday and should be compensated 
accordingly.  In his January 2005 statement, the veteran 
noted that he worked out regularly to stay in good shape as a 
police officer.  Everytime the veteran lifted weights, swam, 
or ran, the veteran would feel sharp pains.  The veteran also 
noted that his understanding of percentage rating was to 
compensate soldiers who were injured in the line of duty and 
whose injury never heals so that the soldier feels the 
effects for a lifetime.  Though the Board is required to 
consider the effect of pain when making a rating 
determination, which has been done in this case, it is 
important to emphasize that the rating schedule in this case 
does not provide a separate rating for pain.  See Spurgeon v. 
Brown, 10 Vet. App. 194, 196 (1996).

The veteran's representative asserted that the findings on 
the September 2004 VA examination are not conclusive because 
the examiner would not have been able to replicate the 
veteran's physical activities (lifting of weights and 
swimming).  The VA examination indicated that the examiner 
considered the veteran's subjective complaints, as well as 
performing a thorough physical examination, which assessed 
for current symptomatology associated with is service-
connected disability.  For the reasons set forth above, the 
Board finds that the opinion rendered in the September 2004 
VA examination report, as already noted above, is competent 
and probative of the disabilities on appeal.  

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  38 
C.F.R. § 3.321(b)(1).  In this regard, the Board finds that 
there has been no showing by the veteran that his 
service-connected disorder has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  Under these circumstances, the Board 
finds that the veteran has not demonstrated marked 
interference with employment or frequent hospitalizations so 
as to render impractical the application of the regular 
rating schedule standards.  In the absence of such factors, 
the Board finds that criteria for submission for assignment 
of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a more favorable 
decision than set forth herein.


ORDER

Entitlement to assignment of a 20 percent rating for the 
veteran's status post fracture, right humerus, with residual 
deformity, is warranted.  The appeal is granted to that 
extent, subject to laws and regulations applicable to payment 
of VA benefits. 



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


